Citation Nr: 1313806	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  12-27 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain and swelling of the fingers (also claimed as due to Gulf War Syndrome) (previously claimed as disorder of hands or fingers).

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for joint pain and swelling of the bilateral knees (also claimed as due to Gulf War Syndrome).

4.  Entitlement to service connection for joint pain and swelling of the bilateral elbows (also claimed as due to Gulf War Syndrome).

5.  Entitlement to service connection for headaches and dizziness (also claimed as due to Gulf War Syndrome) as due to an undiagnosed illness.

6.  Entitlement to service connection for stomach and bowel problems (also claimed as due to Gulf War Syndrome) as due to an undiagnosed illness.

7.  Entitlement to service connection vision problems and "thousand mile stares" (also claimed as due to Gulf War Syndrome) as due to an undiagnosed illness.

8.  Entitlement to service connection for sleep problems and fatigue (also claimed as due to Gulf War Syndrome) as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1986 to December 1991 and from December 2003 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in June 2010, a statement of the case was issued in October 2010, and a substantive appeal was received in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In his Substantive Appeal received In October 2012 the Veteran selected to have a Board hearing by live videoconference.  It appears the RO has not scheduled him for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

